Plaintiff in error was convicted in the county court of Ellis county at the July, 1910, term, on a charge of selling intoxicating liquors, and on the 12th day of August was adjudged to pay a fine of two hundred dollars and serve ninety days in the county jail. On the same date the court granted 45 days in which to make and serve case-made, but did not fix time for filing petition in error and case-made in this court. On the 24th day of September thereafter an additional order was made extending the time 30 days in which to make and serve case-made, but no extension of time was granted within which to file the appeal in this court. The appeal was not filed in this court until the 5th day of December, 1910, nearly thirty days after the time within which the law provides it should have been filed. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not taken within the time allowed by law. The motion is well taken and is sustained, and the appeal accordingly dismissed. *Page 690